DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed October 30, 2020.  Claims 7-10 and 13-17 have been amended.  Claims 18-26 are newly presented.  Claims 7-10 and 13-26 are currently presented and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/BR2017/050160, filed June 22, 2017, which claims priority to foreign patent application No. BR1020160147670, filed June 22, 2016.


Withdrawal of Rejections:

	The rejection of claims 7-10 and 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 8, 14, and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.
	The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Peniston et al., is withdrawn.


New/Modified Objections/Rejections Necessitated by Amendment:

Claim Objections

Claims 7 and 18 are objected to because of the following informalities:  these claims recite “prepare a solution 1 to 5 volume% of chitosan and/or chitin”; this should instead read “preparing a solution having 1 to 5 volume% of chitosan and/or chitin,” or the like.  
Claim 13 is objected to because of the following informalities:  this claim recites “having amylolytic activity under to the solution” (emphasis added).  The word “under” should be removed.
Claim 26 is objected to because of the following informalities:  this claim recites “adding an enzyme amylolytic activity”; this should instead recite “adding an enzyme with amylolytic activity,” or the like.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 7-10 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to independent claims 7 and 18, these claims are directed to a “process for producing monosaccharides directly from chitin and/or chitosan.”  These claims are indefinite, because it is unclear if and when the monosaccharides are intended to be directly produced.  It is noted that there is no step recited in the claims that provides for the production of monosaccharides following or during steps a) and b).  As currently recited in the preamble, the production of monosaccharides directly from chitin and/or chitosan, is deemed to be a result that naturally flows from performance of the claimed method.
Claims 13, 17, 22, and 26 recite a further step of adding an enzyme having amylolytic activity “to increase yield.”  These claims are indefinite, because it is unclear what “yield” is to be increased.  Additionally, as noted above, there is no step requiring the production of monosaccharides.
Claim 17 recites “a step of adding an enzyme with amylolytic activity stirring or at rest to the solution between steps a) and b), to increase yield.”  This claim is indefinite, because as currently written, it is unclear if the enzyme has amylolytic activity during stirring or at rest, or if the enzyme is added during stirring or at rest.  
Claims 8-10, 14-16, 18-21, and 23-25 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 14-16, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al. (IDS; US 3,922,260; Published 1975).  
With regard to claims 7 and 18, Peniston et al. teach a method that includes: dissolving 2% chitosan, which is fully encompassed within 1 to 5%, in 6% acetic acid solution, which is a mineral acid solution and is fully encompassed within 1 to 20%; and then adding sodium nitrite to the solution, including under stirring and heating (Col. 2, Line 19-24; Example 1, 3), wherein when the sodium nitrite is combined with the solution, nitrous acid is produced in situ.  The sodium nitrite is added in small increments over a 30 minute period under stirring (Example 1, 3), which indicates that the solution containing chitosan and acetic acid is stirred for 30 minutes, which is fully encompassed within one to 30 minutes.  
The sodium nitrite can be added to the solution in various amounts including 0.00124 moles and 0.124 moles (Examples 1, 3).  It would have been obvious to one of ordinary skill in the art to adjust the amount of sodium nitrite added to the chitosan/acetic acid solution to result in the desired nitrite consumption by the chitosan.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of sodium nitrite added to the chitosan/acetic acid solution, including from 0.5 to 5 mol/L, to result in dissolution of the chitosan as desired when practicing the taught method.
It is noted that Peniston et al. renders obvious the steps of the method as claimed and the components as claimed.  As the components cannot be separated from their properties, performance of the method as rendered obvious by Peniston would necessarily provide for the result of producing monosaccharides directly from chitin and/or chitosan.  
With regard to claims 8 and 19, Peniston et al. teach that step a) is performed at room temperature (Example 1).  However, it would have been obvious to one of ordinary skill in the art to adjust the temperature during contact of the chitosan with the acetic acid to result in dissolution of the chitosan as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature during contact of the chitosan with the acetic acid, including in a temperature range between 30°C to 55°C, to result in dissolution of the chitosan as desired when practicing the taught method. 
With regard to claims 9 and 20, the sodium nitrite is added over a 30 minute period (Example 1, 3), which is fully encompassed within one minute to 72 hours. 

	With regard to claims 10, 15, 16, 21, 24, and 25 Peniston et al. further teach that the sodium nitrate can contact the chitosan/acetic acid solution at temperatures including 24°C ±0.5°C, and 35°C±0.2°C (Example 4).  While it is not specifically taught that the temperature is in the range of 55°C to 100°C, it would have been obvious to one of ordinary skill in the art to adjust the temperature during contact of the chitosan-acetic acid-containing solution with sodium nitrite to result in further processing of the chitosan as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 
With regard to claims 14 and 23, the sodium nitrite is added over a 30 minute period (Example 1, 3), which is fully encompassed within one minute to 72 hours. 



Claims 7, 13, 17, 18, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al., as applied to claims 7 and 19 above, and further in view of Pan et al. (IDS; Preparation of glucosamine by hydrolysis of chitosan with commercial α-amylase and glucoamylase, Journal of Zhejiang University-SCIENCE B, Biomedicine & Biotechnology, Vol. 12, No. 11, (2011), pp. 931-934).
The teachings of Peniston et al. as applied to claims 7 and 18 have been set forth above.  Peniston et al. do not teach a further step of adding an enzyme having amylolytic to the solution prepared in step (b), or between steps (a) and (b) including adding under stirring or rest, to increase yield. 
Pan et al. teach a method of producing glucosamine, which is a monosaccharide, by chemical and enzymatic hydrolysis of chitosan, where chitosan is first dissolved in 1% acetic acid solution, and then hydrolyzed with α-amylase and glucoamylase, which are enzymes having amylolytic activity (Abs.; p. 932, Materials, Hydrolysis of chitosan using α-amylase followed by glucoamylase).  The method results in a high yield of glucosamine (Abs.).  As no stirring or agitation is recited, enzymatic hydrolysis is deemed to be done at rest.  

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Peniston et al. and Pan et al., wherein the method further comprises an additional step of enzymatic hydrolysis using α-amylase and glucoamylase, which are enzymes having amylolytic activity, at rest, wherein the step is performed between steps a) and b), or after step b) (Claim 13, 17, 22, 26).  


Response to Arguments

With regard to Peniston, Applicant urges that Peniston produces short chains of oligosaccharides and not monosaccharides as claimed.  Pan does not cure the noted deficiency.   Applicant notes that the presently claimed invention produces deaminated monosaccharides including anhydromannose.  Additionally, the combination of Peniston and Pan would result in 
Applicant’s arguments have been fully considered, but have not been found persuasive.  
It is noted that Peniston renders obvious the steps of the method as claimed and the components as claimed.  As the components cannot be separated from their properties, performance of the method as rendered obvious by Peniston would necessarily provide for the result of producing monosaccharides directly from chitin and/or chitosan, unless essential components or steps are not recited in the claims as currently presented.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the produced monosaccharides are deaminated monosaccharides, including specifically anhydromannose) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that Applicant has acknowledged that Peniston and Pan would result in the production of deaminated monosaccharides as a by-product.  There is no claimed requirement that the monosaccharides be produced in any specific amount, including as a main product.  In fact, there is no claimed step that even requires the production/isolation of monosaccharides.  As currently recited in the preamble, the production of monosaccharides directly from chitin and/or chitosan, is a result that naturally flows from performance of the claimed method.

Conclusion

No claims are allowable.

Art of Record:

Nakao, US 5,312,908; Published 1994 (method of producing monosaccharides from chitin or by dissolving chitosan in acetic acid solution, and then treatment with sodium nitrite).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653